[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                  FILED
                                     No. 01-16485        U.S. COURT OF APPEALS
                              ________________________     ELEVENTH CIRCUIT
                          D. C. Docket No. 99-01259 CV-DMM APRIL 18, 2005
                                                            THOMAS K. KAHN
                                                                 CLERK
UNITED STATES OF AMERICA,
                                                                       Plaintiff-Appellee,

                                            versus

$242, 484.00,
                                                                        Defendant,

DEBORAH STANFORD, individually and as
President, Director, and Stockholder
of Mike's Import & Exports, U.S.A., a
Florida corporation,
                                                                       Claimant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                    (April 18, 2005)



Before EDMONDSON, Chief Judge, ANDERSON, Circuit Judge, and POGUE*,
Judge.


       *
         Honorable Donald C. Pogue, Judge, United States Court of International Trade, sitting
by designation.
PER CURIAM:

      This case comes before us on remand from this Court's en banc decision in

United States v. $242, 484.00. 389 F.3d 1149, 1168 (11th Cir. 2004). The case

originally arose out of a civil forfeiture action applying 21 U.S.C. § 881(a)(6) -- the

version in effect before the 2000 amendments -- which provided for the forfeiture of

money linked to drug crimes. The district court ordered the forfeiture of $242,484.00

seized from claimant-appellant Deborah Stanford. Stanford appealed, arguing that her

Fourth Amendment rights were violated and that the government lacked probable

cause to seize the defendant currency. A panel of this Court agreed that the

circumstances were insufficient to establish probable cause and ordered the currency

returned to Stanford. The panel's order was vacated when this Court decided to rehear

the case en banc.

      The en banc court affirmed the district court's ruling that the government

established probable cause for the forfeiture of the defendant currency and remanded

any remaining issues to the panel. We now consider whether Stanford's Fourth

Amendment rights were violated in the course of the encounter that led to the seizure

of the defendant currency. Because we conclude that Stanford consented to the initial

interview with the DEA agents and to the agents' request that she accompany them to

an office for further questioning, we hold that no constitutional violation occurred and

                                           2
affirm the district court's forfeiture order.

                                  I. BACKGROUND

      On December 14, 1998, Deborah Stanford flew from New York City to Miami,

Florida. When airport personnel in New York questioned her about the contents of

two packages in her backpack, Stanford became belligerent. She eventually removed

the packages and revealed that they contained large amounts of currency. One worker

attempted to confiscate the currency, but was countermanded by a superior.

      Although Stanford was allowed to board her flight with the currency, an airport

security worker approached Drug Enforcement Agency Agent Bradley Cheek and told

him what had happened. Agent Cheek relayed the information to DEA Special Agent

Kenneth Miles at the Miami International Airport. He described Stanford and said that

she was carrying a large amount of cash in her backpack. Agents Miles and John Eric

Johnson then went to the gate where Stanford's plane was to arrive.

      When Stanford exited her plane in Miami, the two agents recognized her based

on Agent Cheek's description. They approached Stanford and showed their DEA

credentials. They told her that their job was to contact people and seek their help in

combating drug flow, asked her if she would talk to them and consent to a search of

her baggage, and advised her that she was not required to do so. She consented. The

agents asked to see her plane ticket and driver's license, and she complied. The agents

                                                3
confirmed that the names on the ticket and license matched and returned the items to

Stanford. Agent Miles asked if Stanford was carrying any contraband or large sums

of money, and she replied that she was carrying "about two." When asked what she

meant by this, Stanford told Agent Miles that she had "about two hundred thousand"

dollars in her backpack. Agent Miles asked to see the contents of the backpack, and

Stanford consented. Inside the pack, Agent Miles found two large packages, one

wrapped in black cellophane and one wrapped in plastic cellophane inside a Christmas

shopping bag. He asked Stanford's permission to poke holes in the wrapping, and she

consented. Each package contained large, non-uniform bundles of currency.

      At that point, Agent Miles asked Stanford to accompany the agents to the

airport's DEA office. Stanford agreed. Agent Miles testified that she answered "sure."

She then walked with the agents to the office, with Agent Miles carrying the backpack

containing the currency. Agent Johnson walked in front of Stanford, while Agent

Miles trailed slightly behind her. Neither agent touched Stanford, nor did they display

any weapon.

      When the group reached the DEA office, Agent Miles proceeded to question

Stanford about the reason for her trip to New York and the source of the currency.

Stanford said that she had gone to New York for a civil trial arising out of a traffic

accident she had been involved in ten years earlier, but she was unable to produce any

                                          4
documents relating to the court case. As for the source of the currency, Stanford

claimed that her brother contacted her while she was in New York and asked her to

pick up some money for Mike's Import & Export USA, Inc. ("Mike's"), a business with

which both siblings were associated.1 Stanford could not provide the names of the

individuals who gave her the money or tell the agents where the transfer took place,

nor could she provide any documentation connecting the money to Mike's. When

pressed, she claimed that her brother had given her directions and told her that the

people with the money would know her.

       The agents also made further inquiries about the amount of cash that Stanford

was carrying. After initially declaring that she had "about two hundred thousand"

dollars, Stanford finally told the agents that the black cellophane-wrapped package

contained $79,900.00 and the Christmas-wrapped package contained $162,750.00, for

a total of $242,650. Stanford was off by only $166.00, as the packages contained a

total of $242,484.00. The money was bundled according to denomination, but the

bundles contained different amounts, were of varying thickness, and did not bear the

binding of any bank or financial institution.

       1
          While Stanford was explaining how she came to possess the currency, DEA agents
were using a computer terminal in the office to check on the information she provided. The
DEA's Narcotics and Dangerous Drug Information System (NADDIS) returned a hit for "Mike's
Import and Export NV," a company with a business address in Opa Locka, Florida. The report
stated that the business, which had aliases of "Mike's Electronics Import and Export" and "Mike's
Import Export," was "Possible [sic] utilized for money laundering."

                                                5
       During the airport interview, "Rambo," a narcotics-detection dog, was brought

into the office. Stanford's backpack was placed in a hallway with several other bags

of similar size and shape, and Rambo was allowed to inspect them. He alerted to

Stanford's backpack. At that point, Stanford had a heated exchange with a DEA

supervisor who had just arrived. She then left the room to contact an attorney and

ultimately left the airport. The DEA retained the backpack containing the currency.

Stanford was never arrested or charged with any crime arising out of these events.

                                     II. DISCUSSION

       Stanford argues that her encounter with DEA agents at the Miami airport

constituted a seizure in violation of her Fourth Amendment rights.2 Because violation

of the Fourth Amendment triggers the exclusionary rule, Stanford argues that the

district court should have excluded from the government's case-in-chief all evidence

gathered during the airport encounter.               See One 1958 Plymouth Sedan v.

Commonwealth of Pennsylvania, 380 U.S. 692, 702, 85 S. Ct. 1246, 1251 (1965)

(holding that the Fourth Amendment's exclusionary rule applies in civil forfeiture

cases). The district court denied Stanford's motion to suppress the evidence from the

airport encounter after concluding that she was not "seized" within the meaning of the


       2
         Stanford also argues that the district court improperly struck Mike's Import & Exports,
U.S.A.. as a claimant. After oral argument and careful consideration, we reject that argument
without need for further discussion.

                                                6
Fourth Amendment.

      Review of a district court's denial of a motion to suppress evidence is a mixed

question of law and fact. United States v. Holloway, 290 F.3d 1331, 1334 (11th Cir.

2002). We review the district court's findings of fact under the clearly erroneous

standard and its application of the law de novo. Id. In reviewing the district court's

ruling, this Court must construe the facts in the light most favorable to the party

prevailing below, which, in this case, is the government. Id.

       Not every encounter between law enforcement officers and individuals

constitutes a seizure within the meaning of the Fourth Amendment. United States v.

Alvarez-Sanchez, 774 F.2d 1036, 1040 (11th Cir. 1985). The crucial inquiry in

deciding whether a given encounter implicates the Fourth Amendment is determining

whether, considering all the circumstances, a reasonable person would have believed

that she was not free to leave if she refused to answer an officer's questions. Id.

      In this case, we have no trouble concluding that no seizure occurred during the

initial encounter between Stanford and the DEA agents in the concourse. There is no

evidence that Agents Miles and Johnson used any force or coercion. They were not

in uniform, they did not touch Stanford or block her path, and they did not display any

weapons. They simply approached Stanford, identified themselves as DEA agents,

and asked her a few questions. They did request to see her ticket and driver's license,

                                           7
but returned the items almost immediately. Moreover, she was expressly advised that

she was not required to cooperate. Because nothing in this initial encounter would

lead a reasonable person to believe that she was not free to leave, the district court

correctly found that no seizure occurred. See United States v. Mendenhall, 446 U.S.

544, 555, 100 S. Ct. 1870, 1878 (1980).

      We next consider the agents' request that Stanford accompany them to their

office. "An officer's asking an individual to accompany him or her to an office is an

intrusive request that raises a presumption that the individual would not feel free to

leave absent exceptionally clear evidence of consent." United States v. Espinosa-

Guerra, 805 F.2d 1502, 1507 (11th Cir. 1986) (internal quotation omitted). Under

such circumstances, courts should "scrutinize the evidence with care to ensure that the

totality of the circumstances shows an utter absence of coercion and hence truly

voluntary consent." Id.

      The district court relied on several factors in finding "clear evidence" of

Stanford's voluntary consent to accompany the agents to the office. It found that

Agent Miles asked Stanford to go to the office rather than telling her to do so, that

there was no show of force, and that the door to the interview room remained open at

all times. The court further found that Stanford never asked to leave or physically

attempted to do so. None of these findings are clearly erroneous.

                                          8
       In addition to these explicit factual findings, the district court implicitly found

that Stanford actively consented to go to the office. In its opinion, the district court

acknowledged that "[s]ilently following an officer almost never constitutes sufficient

evidence of consent." Order at 8 (quoting Espinosa-Guerra, 805 F.2d at 1508).

However, the district court found "clear evidence" that Stanford voluntarily consented

to accompany the DEA agents to the office. From this finding, we can infer that the

district court credited Agent Miles' testimony that Stanford said "sure" when asked if

she would accompany him to the office. Like the district court's explicit factual

findings, this implied finding is not clearly erroneous.3

       The foregoing facts, when construed in the light most favorable to the

government, support the district court's finding that Stanford voluntarily consented to

go to the DEA office for further questioning. See Mendenhall, 446 U.S. at 557-58,

100 S. Ct. at 1879. We cannot conclude that the district court's finding of consent is

clearly erroneous. Stanford was not seized within the meaning of the Fourth

Amendment, and the district court's opinion is

       AFFIRMED.




       3
         In advancing Stanford's claim, petitioner's counsel has not sufficiently argued, or has
entirely waived, any claim that other facts, such as the duration of Stanford's detention,
undermined the validity of her consent or caused that consent to expire.

                                                 9